Citation Nr: 1130512	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  09-32 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to October 1982, March 2003 to March 2005, and August 2005 to November 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the rating decision in January 2008, the RO denied the claims for higher evaluations for patellofemoral pain syndrome of the right knee and degenerative disc disease of the lumbar spine.  In his notice of disagreement received in April 2008, the Veteran expressed disagreement with those issues as well as the denial of a total disability evaluation based upon individual unemployability.  Thereafter, in his substantive appeal filed in June 2009, the Veteran clearly indicated his intent to withdraw the claims of patellofemoral pain syndrome of the right knee and degenerative disc disease of the lumbar spine by indicating he limited his appeal to the claim for TDIU.  38 C.F.R. § 20.204.  

The Veteran has subsequently indicated that he seeks higher evaluations for his low back disability and his right knee disability.  Although it is not clear from the claims file when the RO received the new claims, the Veteran clearly expressed such intent with new evidence he submitted in July 2010 and his testimony before the Board.  These claims, however, have not been adjudicated to date.  This matter is thus referred to the RO for appropriate action.

In July 2010, the Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the record.

At the hearing, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).  It appears, however, the RO re-adjudicated the matter the next day by issuing a supplemental statement of the case.

In July 2010, the Veteran requested a videoconference hearing which included the claim for a total disability rating for compensation based on individual unemployability.  This request was denied in January 2011.  38 C.F.R. § 20.1507(b)(1).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At his hearing before the undersigned, the Veteran submitted records of Dr. H. Y., but it is unclear to the Board whether he submitted all of the records from Dr. H. Y., and the Board believes the Veteran should be afforded the opportunity to submit a complete set of his records.  The Veteran also testified that he has received treatment from a private chiropractor, but has not identified nor submitted records from the chiropractor.  Again, the Veteran should be afforded the opportunity to submit these records and the records of any other private medical care providers who treated or evaluated his disabilities.  Updated VA treatment records should also be obtained.

In September 2010, the Veteran indicated that he has applied for benefits from the Social Security Administration.  VA is obligated to obtain records from the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claim.  Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).

During the pendency of the appeal, in a rating decision in June 2010, the RO increased the rating for posttraumatic stress disorder from 50 percent to 70 percent, effective November 2006.  The Veteran should thus be examined by a VA psychiatrist to determine whether the all of the Veteran's service-connected disabilities prevent him from obtaining gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records (Augusta, Georgia VA Medical Center) dated since January 2009.  All records obtained pursuant to this request must be added to the claims file.  If the search for such records has negative results, documentation to this effect must be added to the claims file.

2.  Obtain records of the Veteran's disability claim from the Social Security Administration.  All records obtained pursuant to this request must be added to the claims file.  If the search for such records has negative results, documentation to this effect must be added to the claims file.

3.  Ask the Veteran to either submit or to authorize VA to obtain the records of Dr. H. K., the private chiropractor that he mentioned before the Board in July 2010, and any other private medical provider that treated or evaluated his disabilities.  All records obtained pursuant to this request must be added to the claims file.  If the search for such records has negative results, documentation to this effect must be added to the claims file.

4.  After the completion of the foregoing development, afford the Veteran a VA examination by a psychiatrist to provide an opinion as to whether the Veteran's service connected disabilities (which consist of degenerative disc disease of the lumbar spine, patellofemoral pain syndrome of the right knee, left S1 radiculopathy associated with degenerative disc disease of the lumbar spine, and posttraumatic stress disorder) have precluded him from securing or following a substantially gainful occupation.  This determination should be based upon a review of the claims file, a psychiatric examination, and an interview of the Veteran.  All opinions must be supported by a complete rationale in a typewritten report.

5.  Then, the appeal should be readjudicated.  If the determination remains unfavorable, the Veteran must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


